COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Benton and Overton
Argued at Salem, Virginia


BOYD CLIFTON ZIGLAR

v.        Record No. 0938-94-3          MEMORANDUM OPINION * BY
                                        JUDGE NELSON T. OVERTON
COMMONWEALTH OF VIRGINIA                   DECEMBER 12, 1995


             FROM THE CIRCUIT COURT OF HENRY COUNTY
                    David V. Williams, Judge
          Wayne T. Baucino (Office of the Public Defender, on
          brief), for appellant.

          Linwood T. Wells, Jr., Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on brief),
          for appellee.



     Boyd Clifton Ziglar was convicted at a bench trial of

driving a motor vehicle in a manner which endangers the life,

limb, or property of another after having been declared an

habitual offender in violation of Code § 46.2-357.    Ziglar

appeals, arguing that his actions did not actually endanger life,

limb, or property.    We disagree and affirm the conviction.

     At trial, a State Trooper testified as to Ziglar's conduct.

 As the trooper's vehicle was entering an intersection where his

light had just turned green, Ziglar's automobile went through the

red light at approximately forty to forty-five miles per hour,

the posted speed limit.    Upon pulling Ziglar over, the trooper

noted passengers in the car, including one or two small children.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Ziglar presented no evidence, but moved to reduce the charge to

a misdemeanor on the grounds that his actions did not endanger

life, limb, or property.   The trial judge overruled the motion.

     Based on these facts, the trial judge did not err in

overruling Ziglar's motion.   Through his conduct, Ziglar did

endanger the life, limb, and property of both the trooper in the

intersection and Ziglar's own passengers.

                                              Affirmed.




                               - 2 -